Case 1:19-cv-20919-NLH-KMW Document 2 Filed 12/02/19 Page 1 of 6 PageID: 46

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Camden, NJ


 CANON FINANCIAL SERVICES,
 INC.
                                        Plaintiff,
 v.                                                  Case No.:
                                                     1:19−cv−20919−NLH−KMW
                                                     Magistrate Judge Karen M. Williams
 JOAN GALISON, et al.
                                        Defendant.

                     ORDER FOR SCHEDULING CONFERENCE


 TO: All Counsel
 IT IS on this Day December 2, 2019 ORDERED THAT:
 (1) A Scheduling Conference shall be conducted before the undersigned at the Mitchell H.
 Cohen Building & U.S. Courthouse in Camden, Room 2040 on January 16, 2020 at 11:00
 AM. See Fed. R. Civ. P. 16 and Local Civil Rule 16.1. The purpose of the conference is to
 focus counsel's attention on the issues actually in dispute and arrive at a schedule to
 manage discovery. The Court strives in all cases for a just, speedy and inexpensive
 determination of every action. Fed. R. Civ. P. 1. COUNSEL MUST BE PREPARED TO
 COMPLETE ALL DISCOVERY AND BE READY FOR TRIAL WITHIN SIX (6) TO
 EIGHT (8) MONTHS OF THE SCHEDULING CONFERENCE IN MOST CASES. The
 Scheduling Order will reflect these goals.
 (2) The form and timing of the disclosure requirements in Fed. R. Civ. P. 26 (a)(1) and L.
 Civ. R. 26.1 shall be followed. COUNSEL SHOULD NOT FILE THEIR DISCLOSURE
 ON CM/ECF.
 (3) At least twenty−one (21) days prior to the conference scheduled herein, counsel shall
 confer pursuant to Fed. R. Civ. P. 26 (f). The parties shall submit a Joint Discovery Plan to
 the undersigned using the attached form no later than the time period provided for in
 L.Civ.R. 26.1(b)(2). Prior to the Rule 26 (f) conference, counsel shall also comply with
 Local Civil Rule 26.1 (d) concerning discovery of digital information. The form to be used
 for the Joint Discovery Plan can be retrieved from:
 http://www.njd.uscourts.gov/sites/njd/files/R16DiscoveryPlanCamONLY.pdf.
 (4) Counsel are further advised that unless the parties stipulate otherwise, and the Court
 concurs, the Rules limit the number of interrogatories (25) and depositions (10) which
 each party may seek. See Rules 26 (b), (d). Fed. R. Civ. P. 30 (d) (2) limits depositions to
 one day of seven hours. The Court may also regulate the conduct of depositions. See Hall
 v. Clifton Precision, 150 F.R.D. 525 (E.D. PA. 1993); Fed. R. Civ. P. 30(d) (1).
 (5) At the conference with the Court, all parties who are not appearing pro se shall be
 represented by counsel who shall be familiar with the file and shall have full authority to
Case 1:19-cv-20919-NLH-KMW Document 2 Filed 12/02/19 Page 2 of 6 PageID: 47

 bind their clients in all pre−trial matters. Counsel shall also be prepared to discuss
 settlement. Clients or persons with authority over the matter shall be available by
 telephone. See Local Civil Rule 16.1 (a)(4);
 (6) Counsel shall consult with their clients before the conference and be prepared to advise
 the Magistrate Judge whether the parties consent to trial before the Magistrate Judge.
 Local Civil Rule 73.1 (a).
 (7) Counsel shall discuss with clients the Court's mediation program. L.Civ.R. 301.1 (see
 attached notice). The Court will discuss mediation and other ADR options at the Initial
 Scheduling Conference.
 (8) Counsel for plaintiff(s) shall notify any party who hereafter enters an appearance, of
 the above conference and forward to that party a copy hereof, together with a copy of any
 Scheduling Order entered as a result of this conference.
 (9) The parties shall advise the District Judge and Magistrate Judge immediately if this
 matter has been settled or terminated so that the above conference may be cancelled.
 (10) Failure to comply with the terms hereof may result in the imposition of sanctions.
 (11) Counsel are further advised that communications to the Court by FAX will be
 accepted. All communications to the Court shall be in writing or by telephone conference
 with prior approval.



                                                       Magistrate Judge Karen M. Williams
Case 1:19-cv-20919-NLH-KMW Document 2 Filed 12/02/19 Page 3 of 6 PageID: 48

                         ALTERNATIVE DISPUTE RESOLUTION
                                      IN THE
                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 Mediation is the Alternative Dispute Resolution ("ADR") program in this Court. Mediation
 is governed by Local Civil Rule 301.1. The mediation program under this rule is
 supervised by a judicial officer (at present United States Magistrate Judge Madeline
 Cox−Arleo) who is available to answer any questions about the program.
 Any district judge or magistrate judge may refer a civil action to mediation. This may be
 done without the consent of the parties. However, the Court encourages parties to confer
 among themselves and consent to mediation. Moreover, you are reminded that, when
 counsel confer pursuant to Rule 26 (f) of the Federal Rules of Civil Procedure and Local
 Civil Rule 26.1, one of the topics that must be addressed is the eligibility of a civil action
 for participation in ADR.
 A civil action may be referred to mediation at any time. However, one of the advantages of
 mediation is that, if successful, it enables parties to avoid the time and expense of
 discovery and trial. Accordingly, the Court encourages parties to consent to mediation prior
 to or at the time that automatic disclosures are made pursuant to Rule 26 (a) (1) of the
 Federal Rules of Civil Procedure.
 If parties consent to mediation, they may choose a mediator either from the list of certified
 mediators maintained by the Court or by the selection of a private mediator. If a civil action
 is referred to mediation without consent of the parties, the judicial officer responsible for
 supervision of the program will select the mediator.
 Mediation is non−judgmental. The role of the mediator is to assist the parties in reaching a
 resolution of their dispute. The parties may confer with the mediator on an ex parte basis.
 Anything said to the mediator will be deemed to be confidential and will not be revealed to
 another party or to others without the party's consent. The mediator's hourly rate is
 $300.00, which is borne equally by the parties.
 If you would like further information with regard to the mediation program please review
 the Guidelines for Mediation, which are available on the Court's Web Site
 www.njd.uscourts.gov and appear as Appendix Q to the Local Civil Rules. You may also
 make inquiries of the judicial officer responsible for supervision of the program.
 Civil actions in which there are pro se parties (incarcerated or not) are not eligible for
 mediation.
Case 1:19-cv-20919-NLH-KMW Document 2 Filed 12/02/19 Page 4 of 6 PageID: 49
                                UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEW JERSEY

 CANON FINANCIAL SERVICES,
 INC.
                                           Plaintiff,
 v.                                                     Case No.:
                                                        1:19−cv−20919−NLH−KMW
                                                        Magistrate Judge Karen M. Williams
 JOAN GALISON, et al.
                                           Defendant.
                               JOINT PROPOSED DISCOVERY PLAN
                              A fillable copy of this form can be located at
               http://www.njd.uscourts.gov/sites/njd/files/R16DiscoveryPlanCamONLY.pdf

 1. Set forth the name of each attorney appearing, the firm name, address and telephone
 number and facsimile number of each, designating the party represented.
 2. Set forth a brief description of the case, including the causes of action and defenses
 asserted.
 3.   Have settlement discussions taken place? Yes __________ No __________
       (a) What was plaintiff's last demand?
          (1) Monetary demand: $ ___________
          (2) Non−monetary demand: __________
       (b) What was defendant's last offer?
          (1) Monetary offer: $ ___________
          (2) Non−monetary offer: __________
 4. The parties [have __________ have not __________] met pursuant to Fed. R. Civ. P.
  26(f):
 5. The parties [have ______ have not ______ ] exchanged the information required by
 Fed. R. Civ. P. 26(a)(1). If not, state the reason therefor.
 6. Explain any problems in connection with completing the disclosures required by Fed.
 R. Civ. P. 26(a)(1)
 7. The parties [have __________ have not __________] conducted discovery other than
 the above disclosures. If so, describe.

 8.   Proposed Joint Discovery Plan:
       (a) Discovery is needed on the following subjects:
        (b) Discovery [should __________ should not __________] be conducted in phases
 or be limited to particular issues. Explain.
       (c) Proposed schedule:
Case 1:19-cv-20919-NLH-KMW Document 2 Filed 12/02/19 Page 5 of 6 PageID: 50


          (1) Fed. R. Civ. P. 26 Disclosures ____________________________.
          (2) E−Discovery conference pursuant to L. Civ. R. 26.1(d)_________________.
          (3) Service of initial written discovery _____________________________.
          (4) Maximum of _____ Interrogatories by each party to each other party.
          (5) Maximum of _____ depositions to be taken by each party.
          (6) Motions to amend or to add parties to be filed by ____________.
          (7) Factual discovery to be completed by ______________________.
          (8) Plaintiff's expert report due on ________________________________.
          (9) Defendant's expert report due on ________________________________.
          (10) Expert depositions to be completed by ____________________.
          (11) Dispositive motions to be filed by __________.
       (d) Set forth any special discovery mechanism or procedure requested.
       (e) A pretrial conference may take place on __________________________.
       (f) Trial date: ______________________ (______Jury Trial; _____ Non−Jury Trial).



 9. Do you anticipate any special discovery needs (i.e., videotape/telephone depositions,
 problems with out−of−state witnesses or documents, etc)? Yes _______No_______.
 If so, please explain.

 10. Do you anticipate any issues about disclosure or discovery of electronically stored
 information, including the form or forms in which it should be produced?
 Yes _______ No _______.
 If so, how will electronic discovery or data be disclosed or produced? Describe any
 agreements reached by the parties regarding same, including costs of discovery, production,
 related software, licensing agreements, etc.
 11. Do you anticipate entry of a Discovery Confidentiality Order? See L.Civ.R. 5.3(b)
 and Appendix S.
 Yes ________ No _______.

 12. Do you anticipate any discovery problem(s) not listed above? Describe.
 Yes ________ No _______.

 13. State whether this case is appropriate for voluntary arbitration (pursuant to Local
 Civil Rule 201.1 or otherwise) or mediation (pursuant to Local Civil Rule 301.1 or
 otherwise). If not, explain why and state whether any such procedure may be appropriate at
 a later time (i.e., after exchange of pretrial disclosures, after completion of depositions, after
Case 1:19-cv-20919-NLH-KMW Document 2 Filed 12/02/19 Page 6 of 6 PageID: 51

 disposition or dispositive motions, etc.).
 14.   Is this case appropriate for bifurcation? Yes __________ No __________
 15. An interim status/settlement conference (with clients in attendance), should be held in
 _______________________________________.
 16. We [do __________ do not __________] consent to the trial being conducted by a
 Magistrate Judge.
 17.   Identify any other issues to address at the Rule 16 Scheduling Conference.


 ________________________________
 Attorney(s) for Plaintiff(s) / Date



 ________________________________
 Attorney(s) for Defendant(s) / Date
